     Case 2:19-cv-00848-MCE-DMC Document 54 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIM DAVIS,                                        No. 2:19-CV-0848-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MARION SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 52, to verify the

19   complaint. It appears Plaintiff seeks an order deeming his original complaint to be a verified

20   complaint. Plaintiff’s motion is denied as unnecessary because the original complaint has been

21   signed under penalty of perjury and, as such, constitutes a verified complaint.

22                  IT IS SO ORDERED.

23   Dated: November 20, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
